DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment/arguments filed 11/17/2020 which was in response to the office action mailed 5/13/2020 (hereinafter the prior office action).
Claim(s) 1 and 3-7 is/are pending. 
Claim(s) 1 and 4 is/are amended.
Claim(s) 2 and 8 is/are cancelled.
Claim(s) 1 is/are independent.
Applicant’s amendments have overcome prior Claim objection(s).
Applicant’s amendments have necessitated new Claim objection(s).
Applicant’s amendments have necessitated new rejection(s) based on 35 U.S.C. 112.


Response to Arguments
Applicant’s arguments, filed 11/17/2020, have been fully considered but they are not persuasive.

Applicant mentions in Pg. 6-8 in “Remarks” that “it is believed that the art does not disclose nor teach” the newly amended limitations of claim 1, where figures from the prior art of Broussard and Dillard are shown, but no arguments are made as to why the art does not teach the newly amended limitations.

Examiner respectfully notes that no arguments have been presented apart from the statement that the prior art dos not disclose or teach the newly amended limitations. Examiner refers Applicant to the rejection below. 


Claim Objections
Claim(s) 1 and 4 is/are objected to because of the following informalities:  
Claim 1 recites in the second to last limitation “the second ski”, and it should be “the second skid”.
Claim(s) 4 refer(s) to a method/process claim(s) which depend(s) on a device/assembly/machine claim(s). Process, machine, manufacture and composition of matter are four distinct classes of invention and each should be in a separate set of claims.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
More specifically,
Claim(s) 1 recite(s) in the last limitation the term “the discharge pressure sensor”. There is insufficient antecedent basis for this limitation in the claim(s). For examining purposes, the term is being interpreted to mean “the second pressure sensor” as recited in claim 1. Also, since there is only one pressure sensor in claim 1, it should be “a pressure sensor” or “a discharge pressure sensor”.
Claims 3 and 5 recite a second skid, where newly amended claim 1 already recites a second skid. For examining purposes, the skids in claims 3 and 5 are being interpreted as additional skids.

The rest of the claim(s) 3-7 depend(s) upon the above rejected claim(s) 1, and it/they do not cure(s) the deficiency of the above rejected claim(s) 1, and thus are also rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broussard et al. (U.S. Pub. No. 2016/0032703) (hereinafter “Broussard”) in view of Dillard et al. (U.S. Pub. No. 2016/0138351) (hereinafter “Dillard”).

Regarding claim 1, Broussard teaches a water transfer monitoring system for installation at one or more water discharge locations, (Para. 22 - - “water can be supplied to the hydration unit 32 from, for example, water tanks 36 onsite or a "pond." Alternately, the water can be provided by water trucks.  Furthermore, water can be provided directly from the water tanks 36 or water trucks to the blender 34”)

the system comprising: a portable water transfer pump configured to pressurize water flowing through a water transfer line; (Fig. 1 - - portable pumps 10 are configured to be connected in order to pressurize water through water transfer lines)

a self-contained skid configured to operate with the portable water transfer pump, (Para. 19 - - “skid or body load (not shown) for supporting some or all of the above-described equipment”)

the self-contained skid being portable and re-usable, (Para. 19 - - skid can be moved, i.e. portable, and heavy-duty making it re-usable)

the self-contained skid having: an electronic valve in connection with the water transfer line being monitored by the water transfer monitoring system; (Para. 80 - - “opening or closing valves”)

one or more water storage tank level sensors to detect a water level at the one or more water discharge locations; (Para. 62 - - “monitoring at the hydraulic motor of the hydration unit can include tub level, measured by, for example, a float, radar, laser, or capacitive sensor(s)”)

and a control system configured to communicate with the electronic valve and the one or more water storage tank level sensors; (Para. 80 - - “Control between the transports and the monitor/control van can include opening or closing valves”)

a battery; (Para. 20 - - electric generators 22 is being interpreted as battery)

a flow rate sensor in communication with the water transfer line and the control system, the flow rate sensor is configured to sensor a flow of water through the water transfer line; (Para. 39 - - flow meter used, which measures/senses water flow through water transfer line)

a temperature sensor in communication with the control system and configured to sense a freezing temperature of the water through the water transfer line; (Para. 24 - - sensors for monitoring temperature used)

and a fuel tank sensor in communication with the control system and a fuel tank of the portable water transfer pump, the fuel tank sensor is configured to sense a level of fuel within the fuel tank; (Para. 62 - - “monitoring at the hydraulic motor of the hydration unit can include tub level, measured by, for example, a float, radar, laser, or capacitive sensor(s)”)

(Para. 19 - - skid can be moved, i.e. portable, and heavy-duty making it re-usable; Fig. 1 - - multiple motors and pumps are used, each of which can be supported by a skid, thus, any of the other skids is a second skid positioned upstream from the first skid)

the second self- contained skid being positioned upstream along the water transfer line relative to the self-contained skid, (Fig. 1, Para. 19 - - any of the other skids is a second skid positioned upstream from the first skid)

the second self-contained skid having: a second pump; (Para. 19 - - each skid can have a pump)

and a second pressure sensor to detect an increase in pressure; (Para. 42 - - “pressure monitoring can be accomplished by, for example, a suction pressure transducer or discharge pressure transducer”)

wherein the increase in pressure slows the second pump; (Para. 43 - - discharge pump speed, which is controlled by control system, in turn controls the discharge pressure)

wherein control system activates closing of the electronic valve based on the water storage tank level sensor reaching a pre-determined level or by operator command, (Para. 80 - - valves can be opened or closed based on monitored level within the tank)

 (Para. 24 - - monitoring the system can be done remotely, i.e. sensor data are transmitted to a remote database for remote monitoring)

But Broussard does not explicitly teach thereby causing upstream pressure increase within the water line.  

However, Dillard teaches thereby causing upstream pressure increase within the water line thereby increasing pressure at the second ski; (Para. 33 - - “Controlling the upstream pressure of the drilling fluid flow”, where “the at least one first valve can be readjusted in response to the adjustment in the upstream pressure caused by the operation of the at least one second valve”; and where in Para. 158 - - fluid can be water-based)

Broussard and Dillard are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control of fluid flow using computer control.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Broussard, by incorporating the above limitation(s) as taught by Dillard.

Dillard (Para. 18, 29).



Regarding claim 3, the combination of Broussard and Dillard teaches all the limitations of the base claim(s).
Broussard further teaches a second self-contained skid configured to monitor water flow at a second location associated with a pump, (Para. 39 - - flowrate is monitored at each of the blenders 34)

the second skid having: a flowrate sensor; (Para. 39 - - flow meter used)

a discharge pressure sensor; (Para. 42 - - “pressure monitoring can be accomplished by, for example, a suction pressure transducer or discharge pressure transducer”)

a temperature sensor; (Para. 24 - - sensors for monitoring temperature used)

a fuel level sensor; (Para. 62 - - “monitoring at the hydraulic motor of the hydration unit can include tub level, measured by, for example, a float, radar, laser, or capacitive sensor(s)”)

(Para. 42 - - “pressure monitoring can be accomplished by, for example, a suction pressure transducer or discharge pressure transducer”)

a second control system; (Para. 80 - - “Control between the transports and the monitor/control van can include opening or closing valves”, where each blender has a control system)

a battery;  (Para. 20 - - plurality of electric generators 22 used)

Page 14wherein the second control system is configured to alter pump speed based on an increase in pressure within the water line as caused by the closing of the electronic valve.  (Para. 43 - - discharge pump speed, which is controlled by control system, in turn controls the discharge pressure)



Regarding claim 4, the combination of Broussard and Dillard teaches all the limitations of the base claim(s).
Broussard teaches a method of controlling pressure in a water line, (Para. 22 - - “water can be supplied to the hydration unit 32 from, for example, water tanks 36 onsite or a "pond." Alternately, the water can be provided by water trucks.  Furthermore, water can be provided directly from the water tanks 36 or water trucks to the blender 34”; Para. 43 - - discharge pump speed, which is controlled by control system, in turn controls the discharge pressure)

the method comprising: providing the system of claim 1; installing the self-contained and portable skid along a water transfer line and in connection with a pump; (Para. 19 - - “skid or body load (not shown) for supporting some or all of the above-described equipment”)

monitoring pressure within the water line; (Para. 42 - - “pressure monitoring can be accomplished”)

and restricting a pump speed via the control system should the pressure reach a predetermined value as determined via the pressure sensor.  (Para. 43 - - discharge pump speed, which is controlled by control system, in turn controls the discharge pressure)



Regarding claim 5, the combination of Broussard and Dillard teaches all the limitations of the base claim(s).
Broussard further teaches installing a second skid at a water discharge location, (Para. 28 - - different/second skid can be used)

the second skid having an electronic valve in connection with the water line being monitored and a water storage tank level sensor configured to detect a water level at the water (Para. 80 - - valves can be opened or closed based on monitored level within the tank)

wherein the closing of the electronic valve increases pressure within the water line causing the self-contained and portable skid to activate slowing of the pump speed.  (Para. 43 - - discharge pump speed, which is controlled by control system, in turn controls the discharge pressure)



Regarding claim 6, the combination of Broussard and Dillard teaches all the limitations of the base claim(s).
Broussard further teaches opening the electronic valve to cause the self-contained and portable skid to increase pump speed.  (Para. 43 - - discharge pump speed, which is controlled by control system, in turn controls the discharge pressure)



Regarding claim 7, the combination of Broussard and Dillard teaches all the limitations of the base claim(s).
Broussard further teaches closing the electronic valve when a leak is identified by differential flowrate in the water transfer control system, thereby isolating a waterline leg that is (Para. 95 - - leaks are checked/identified, and valves can be shut off based on leak check)


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119